                            2:21-cv-02150-SEM-TSH # 9                   Page 1 of 6
                                                                                                                      E-FILED
                                                                       Wednesday, 15 September, 2021 09:25:09 AM
                                                                                      Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS

        CASEY TODD WILEY,                                     )
                                                              )
        Plaintiff,                                            )
                                                              )
        v.                                                    )          21-CV-2150
                                                              )
        THOMAS J. GRIFFITH, et al.,                           )
                                                              )
        Defendants.                                           )

                                                       ORDER

        SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE.

        Plaintiff proceeds pro se from his incarceration in the Macon

County Jail. His Complaint is before the Court for a merit review

pursuant to 28 U.S.C. § 1915A. This section requires the Court to

identify cognizable claims stated by the Complaint or dismiss

claims that are not cognizable.1 In reviewing the complaint, the

Court accepts the factual allegations as true, liberally construing

them in Plaintiff's favor and taking Plaintiff’s pro se status into

account. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013).

However, conclusory statements and labels are insufficient.



1
 A prisoner who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can
no longer proceed in forma pauperis unless the prisoner is under “imminent danger of serious physical injury.” 28
U.S.C. § 1915(g).
                                                     Page 1 of 6
                 2:21-cv-02150-SEM-TSH # 9       Page 2 of 6




Enough facts must be provided to "'state a claim for relief that is

plausible on its face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th

Cir. 2013)(quoted cite omitted).

     Plaintiff alleges that he became increasingly frustrated with

the continuances in Plaintiff's criminal cases in Macon County, case

numbers 2018-CF-942 and 2018-CF-944. On May 2, 2019,

Plaintiff objected to yet another allegedly unjustified continuance

sought by the government. A "physical altercation" then allegedly

occurred, in which Plaintiff was allegedly beaten and tased while in

handcuffs, with officers "piling on" Plaintiff to the point where

Plaintiff could not breathe, even though Plaintiff had by then

allegedly agreed to walk out of the courtroom voluntarily.

     As a result of this physical altercation, Plaintiff was charged

with aggravated battery of a police officer in case 2018-CF-878

(Macon County) in June 2018. Plaintiff alleges that the charges

were not supported by probable cause. The jury deadlocked, and,

on May 13, 2021, case 2018-CF-878 was dismissed by the State.

Plaintiff alleges that case 2018-CV-878 was filed to punish Plaintiff

for objecting in his other two criminal cases. Plaintiff asks that the



                                   Page 2 of 6
                 2:21-cv-02150-SEM-TSH # 9    Page 3 of 6




charge of aggravated battery of a police officer be expunged and that

he be awarded damages.

     The prosecutor and presiding judge in Plaintiff's criminal cases

are immune from a lawsuit challenging their actions in those cases.

Imbler v. Pachtman, 424 U.S. 409, 431 (1976)("in initiating a

prosecution and in presenting the State's case, the prosecutor is

immune from a civil suit for damages under section 1983."); Polzin

v. Gage, 636 F.3d 834, 838 (7th Cir. 2011)(“A judge has absolute

immunity for any judicial actions unless the judge acted in the

absence of all jurisdiction.”). Additionally, whether the dismissed

charges in 2018-CF-878 are eligible for expungement would be a

matter of state law, not federal law.

     Plaintiff might be able to state a federal claim against the

officers who allegedly used excessive force against Plaintiff on May

19, 2019, but not enough information is provided. Plaintiff does not

specify which officers personally used force in the courtroom (if he

knows). The jail superintendent cannot be held liable for the

excessive force of jail guards solely because the jail superintendent

is in charge. Brown v. Randle, 847 F.3d 861, 865 (7th Cir.

2017)(“Public officials are accountable for their own conduct, but
                                Page 3 of 6
                  2:21-cv-02150-SEM-TSH # 9    Page 4 of 6




they are not vicariously liable for the acts of their subordinates.”).

Additionally, officers may use the force reasonably necessary to

maintain control in the courtroom. Horton v. Pobjecky, 883 F.3d

941, 949 (7th Cir. 2018)("A plaintiff must show the officer's use of

force was objectively excessive from the perspective of a reasonable

officer on the scene under the totality of the circumstances."). A

letter from the Jail Superintendent attached to the complaint

states:

     I am responding to your request to appeal the time given
     to you in disciplinary segregation.

     On May 9, 2019 you were in courtroom 6A at the Macon
     County Courthouse. As [sic] some point during your
     court hearing you became extremely combative with the
     court security officers and attempted to go after the judge
     and your defense attorney. Your actions resulted in
     several officers having to respond to assist in restraining
     you. Officer were forced to use multiple conducted
     electrical weapons and pepper spray in order to maintain
     control of the incident . . .

     The statements in this letter, if true, suggest that the force

used against Plaintiff was reasonable. Plaintiff does not provide

enough facts about what happened to allow a reasonable inference

that the force used was not reasonable.

     IT IS THEREFORE ORDERED:


                                 Page 4 of 6
                  2:21-cv-02150-SEM-TSH # 9    Page 5 of 6




     1)    Plaintiff's complaint is dismissed without prejudice for

failure to state a claim.

     2)    Plaintiff may file an amended complaint by October 15,

2021. If Plaintiff does not file an amended complaint, or the

amended complaint does not state a federal claim, then this action

will be dismissed with prejudice for failure to state a claim, and this

case will be closed.

     3)    Plaintiff’s motion for the Court to search for pro bono

counsel is denied (6). The Court cannot order an attorney to

accept pro bono appointment on a civil case such as this. Pruitt v.

Mote, 503 F.3d 647, 653 (7th Cir. 2007). Plaintiff has made

reasonable efforts to find counsel, so the question is “whether the

difficulty of the case—factually and legally—exceeds the particular

plaintiff's capacity as a layperson to coherently present it to the

judge or jury himself.” Pruitt, 503 F.3d at 655 (7th Cir. 2007). At

this early stage, Plaintiff need only be able to accurately explain

what happened. The Court then applies the law to determine

whether those events might state any federal claim. Plaintiff's

complaint already clearly explains what happened. There are

simply not enough facts to determine whether a federal claim is
                                 Page 5 of 6
                 2:21-cv-02150-SEM-TSH # 9    Page 6 of 6




stated. Plaintiff appears able to proceed pro se for purposes of this

stage. If the Court determines that Plaintiff's amended complaint

states a federal claim, Plaintiff may file another motion for counsel

after Defendants have been served, setting forth how far he has

gone in school, any jobs he has held inside and outside of prison,

any classes he has taken in prison, and any prior litigation

experience he has.

     4)   Plaintiff's letter docketed on September 1, 2021 was

docketed as a motion for miscellaneous relief. The motion appears

to primarily ask about the procedure for requesting pro bono

counsel. As explained above, pro bono counsel is not necessary at

this time. This motion is moot. [7.]

     ENTERED: 9/15/2021

                                             s/Sue E. Myerscough
                                             SUE E. MYERSCOUGH
                                             U.S. DISTRICT JUDGE




                                Page 6 of 6
